 LITHOGRAPHERS,LOCAL 223Lithographers and Photoengravers International Un-ion,AFL-CIO, CLC, and Memphis Local 223,Lithographers and Photoengravers InternationalUnion,AFL-CIO, CLCandHoliday Press, aDivision of Holiday Inns,Inc. Case 26-CB-591September 1, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn May 21, 1971, Trial Examiner Anne F. Schlez-inger issuedherDecision in the above-entitledproceeding, finding that Respondents had engaged inand wereengagingin certain unfair labor practicesand recommending that they cease and desist there-from and takecertainaffirmative action, as set forthin the attached Trial Examiner's Decision. Thereafter,Respondents filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational LaborRelationsBoard has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, recommendations of the TrialExaminer as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner, as modified herein,and hereby orders that Respondents,Lithographersand Photoengravers InternationalUnion, AFL-CIO,CLC, andMemphisLocal 223,Lithographers andPhotoengravers InternationalUnion,AFL-CIO,CLC, Memphis,Tennessee,their officers,representa-tives,and agents, shall take the action set forth in theTrial Examiner's recommendedOrder,as so modi-fied.Substitute the attached notice for the Trial Examin-er's notice.IRespondents have excepted to certaincredibilityfindingsmade by theTrial Examiner.It is the Board's establishedpolicy not to overrule a TrialExaminer'sresolutionwithrespecttocredibilityunless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products,Inc., 91 NLRB 544,enfd. 188 F.2d 362 (C.A. 3). We have carefullyexaminedthe record andfind no basis for reversing her findingsAPPENDIXNOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernment11Section 7 of the National Labor Relations Actguarantees to all employees the right to refrain fromparticipation in union activities, including strikes.WE WILL NOTrestrainand coerce the employeesof Holiday Press, a Division of Holiday Inns, Inc.,in the exercise of their Section 7 rights.More specifically:WE WILL NOT physically block access to theplant of cars in which nonstriking employees andother persons are seeking to enter the plant gates,or damage their cars, or assault the drivers whilethey are going through the plant gates.WE WILL NOT threaten to harm nonstrikers ortheir cars.WE WILL NOT chase cars or other vehicles ofnonstriking employees, damage the cars or vehi-cles, or attempt to assault or assault the employees.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of their rightsunder the National Labor Relations Act.LITHOGRAPHERS ANDPHOTOENGRAVERSINTERNATIONAL UNION,AFL-CIO, CLC(Labor Organization)DatedByDatedBy(Representative)(Title)MEMPHIS LOCAL223,LITHOGRAPHERS ANDPHOTOENGRAVERSINTERNATIONAL UNION,AFL-CIO, CLC(LaborOrganization)(Representative)(Title)This is an official notice and must not be defaced byanyone.,This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the. Board'sOffice, 746 Federal Office Building, 167 North MainStreet,Memphis,Tennessee38103,Telephbne901-534-3161.193 NLRB No. 9 12DECISIONS OFNATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEANNE F.SCHLEZINGER,Trial Examiner: Upon a chargefiled on December16, 1970, by HolidayPress,a Division ofHolidayInns, Inc.,herein referred to as theCharging Partyor theEmployer,theGeneralCounsel of the NationalLaborRelations Board,by theRegionalDirector forRegion 26(Memphis,Tennessee),issued a complaint onJanuary 29,1971, alleging that Lithographersand Photoen-gravers InternationalUnion, AFL-CIO, CLC, and Mem-phis Local223, Lithographersand Photoengravers Interna-tionalUnion,AFL-CIO, CLC, hereinreferredto respec-tivelyas the Respondent Internationaland the RespondentLocal and jointlyas the Respondents,engaged in certainacts and conduct violative of Section8(bx1XA) of theNational Labor RelationsAct during a strike at theEmployer's plant.In their answer,duly filed, the Respon-dents admit certain allegations of the complaint,but denythat theycommitted any unfair labor practices.Pursuant to notice duly served,a hearing washeld beforeme at Memphis, Tennessee,on March 16, 17, and 18, 1971.All parties appeared at the hearingand were afforded fullopportunity to be heard,to examine and cross-examinewitnesses,and to introduce relevant evidence.Subsequentto the hearing,the GeneralCounsel, on April 23, and theRespondents,on April 28, 1971, filed briefs which havebeen dulyconsidered.Upon the entire record in this caseand from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERand I find that the Respondentsare labor organizationswithin themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that pickets,during a strike at theEmployer's plant, physically blocked employees and otherpersons from entering the plant, and made threats andengaged in acts of violence directed against nonstrikers;that such conduct restrained and coerced employees in theexercise of the rights guaranteed in Section 7 of the Act, inviolation of Section 8(b)(1)(A) of the Act; and that bothRespondents are legally responsible for this unlawfulconduct.The Respondents admit that some of the incidentsin question occurred but deny that the evidence establishesthat those responsible had any agency relationship with theRespondents.IA.BargainingRelationsOn May 1, 1970, theRespondentLocal,which representsemployees of other employersin the area,was certified bytheRegionalDirectorforRegion26 as thecollective-bargaining representative of a unit of the Employer'slithographicproductionemployees.2TheRespondentLocalwas assisted in organizing these employees byWarnke, the coordinatorof organizingfor theRespondentInternational.3Warnke,who lives inAustin,Texas, andwhoseofficeisinNew York,assists localunionsthroughout the UnitedStates andCanada.His superior isWallace,Internationalvicepresident and director oforganizing.Also involvedin the events herein is Interna-tional VicePresident Brandt.Warnke assists locals in theirorganizing activities including the formation of organizingand in-plant committees,seeks recognition on their behalf,fileselection petitions and charges, and represents thelocals in Board proceedings.After thecertification of alocal,Warnkeadvises it on the formation of negotiatingcommittees, assists in formulatingproposalsto be present-ed to the employer, and at the request of the localparticipates in the negotiation of the initial contract as thechief spokesmanfor the unit employees.4Warnkeaswell asWallace and other Internationalrepresentativeswho were "on thescene at the time," asWarnke testified,becameinvolved withthe RespondentLocalin organizingthe Employer's employees in or aboutDecember1969.Warnkeattended organizing meetingsarrangedby the businessagent of the Respondent Local,Rude,who is employed byanother employer.After the in-plantorganizing committee gaveWarnke cards from amajority ofthe unit employees,he sought recognition fromthe Employer,and later filed a petition and participated in2There were about 54 employees in the unit and a total employeecomplement of approximately 300.JWarnke was called by the General Counsel as a witness under Rule43(b),FederalRules of Civil Procedure.He was also called by theRespondents, and was the only witness they called.Therewere somecontradictions and inconsistencies inWarnke's description of events whenexamined by the General Counsel and by the Respondents,apparently dueto difficulty in recalling all the events about which he was questioned.4With regard to an organization such as the Respondent Local whichhas no full-time officers or staff,Warnke testified, another Internationalrepresentative is usually assigned to handle second-time contracts.HolidayPress is, and at all times material herein hasbeen,a Divisionof HolidayInns,Inc.,with a plant andplace of business located at Memphis,Tennessee,where itisengaged in commercialprinting.During the past 12months,the Employer,in the course andconduct of itsbusiness operations, sold and shippedproducts valued atmore than $50,000 from its Memphisplant directly topoints located outside the State of Tennessee.I find, as thecomplaint alleges and the Respondents in their answeradmit,that the Employer is an employer engaged incommerce within the meaning of Section2(6) and (7) of theAct.II.THE LABOR ORGANIZATIONS INVOLVEDThe complaintalleges, the Respondents' answer admits,iThecomplaint names as agents of the Respondents:Norman C.Warnke-CoordinatorofOrganizing,InternationalUnion;TheodoreBrandt-InternationalVicePresident;R. J. Harcrow-Picket LineCaptain;RenzilBarringer-AssistantStrikeCaptain;CharlesBennett-BargainingCommitteeMember;Donald Carroll-BargainingCommitteeMember;DonaldW.Haggett-BargainingCommitteeMember;GaryConklin-BargainingCommitteeMember;GeorgeThornton-Bargaining CommitteeMember;AllenHill-Member; BillMiller-Member;Troy Wiseman-Member; Joe Marr-Member; WilliamJ. Smith-Member.The Respondents'answer admits thecorrectness of all the abovedesignations except that of Bill Miller. LITHOGRAPHERS,LOCAL 223,the hearingon behalf of the Respondent Local. An electionwas held on about March 16 and the Respondent Local wascertified onMay 1, 1970. After the certification, Warnkewas the chief spokesman for the unit employees in contractnegotiationswith the Employer. Vice President Brandtattended some of the latermeetingswith Warnke and wasthen,Warnke testified, "in charge" as he was Warnke'ssuperior.BusinessAgent Rude attended only one sessionon September 1, made no proposals, and was the onlyRespondent Local member not employed by the Employerwho attended any sessions. Members of a bargainingcommittee of five employees of the Employer were presentat the negotiations, but Warnke testified that they, like theofficers of the Respondent Local, did not participate in thenegotiationsas they had little or no experience in collectivebargaining.The union contract proposal was preparedinitially by this committee with the assistance of Warnkeand Rude, and was checked by Warnke before hesubmitted it to the Employer because, he testified, theRespondent International has the right to reject a local'sproposed contract.Warnke, as the chief spokesman,attended every negotiatingsession.He reported on theprogressof the negotiations to the Respondent Internation-al and, on the basis of notes he took during the sessions,gave Rude a full description of what occurred after eachsession.About June 12, after the Employer had submitted itscontract proposal, the bargaining committee suggested thatthe Respondent Local seek strike sanction. Minutes of ameeting headed "L.P.I.U. Regular Monthly Meeting June14, 1970" comments on information from Warnke "that notmuch is happening at Holiday Press and that strikesanction is recommended," and on the vote in favor ofstrike sanction.About July 6, the Respondent Localobtained strikesanctionfrom the Respondent Internation-al.About August 6, the bargaining committee askedWarnke to have an International vice president attendfuture negotiations, and Warnke so informed the Employ-er.Aboutthis samedate, the Employer submitted a newproposal. At Warnke's request, the Employer released itslithographic employees, union members and nonmembers,to attenda meetingatwhich the Employer's contractproposal was discussed and rejected. At a later meeting ofmembers only, they discussed the modifications they feltshould be made in the Employer's proposal, and voted tostrike if the Employer refused to amend its proposal. Theyalso elected Harcrow as strike captain and Barringer asassistantstrike captain. The bargaining committee at thistimerecommended striking or instituting an overtime banbut, at Warnke's recommendation, deferred such action.On August 12, Warnke was advised by InternationalPresident Brown that Brandt had been assigned to assist inthe negotiations, and Brandt came to Memphis later inAugust. Warnke testified that, as no strike could be calledwithout the International president's approval, Brandt "hadbeen empowered by Mr. Brown that, if the strike wasnecessary, that he had the final right to call it and,therefore,Mr. Brandt and myself both made recommenda-13tions to the local committee, and to the strikers, and soforth."The last contract negotiating session took place onSeptember 2. On that date also thebargainingcommitteevoted to institute an overtime ban which, Warnke testified,is"a form of a strike and, so, the strike was actually inprogress at that time." He also testified, however, thatBrandt did not give his approval of the decision to strikeuntil September 5. At a meeting of the Respondent Localon that date, the members voted again to reject theEmployer's proposal; to affirmthe BargainingCommittee'sauthority, previously granted, to call a strike; and toauthorizeWarnke andBrandt to communicatewith theEmployer to determine whether it would change its positionand, if it would not, to set the date for the strike. At thistime Warnke and Brandt approved the decision to strike.Warnke testified that he had been asked to draw. upguidelines for strike conduct and did so with theassistance,he thought but was not sure, of Rude; that copies of.theguidelines were distributed at the September5 meeting, andwere distributed and available at strike headquarters at alltimes thereafter; that he had used in preparing theguidelines, alhong other materials, language from a Hoarddecision; 5 and that he considered it was "bad use of theBoard's decision" as he firstrealized ata Chancery Courtproceeding. The guidelines contain the following provi-sions, couched in the terms used to describe the conductfound unlawful in that decision:CONDUCT POLICY OF THE L.P.I.U.FOR STRIKING MEMBERSOF LOCAL223 MEMPHISTENNESSEEAGAINSTHOLIDAY PRESS (A DIVISION OFHOLIDAY INNS INC.)The Union will not condone the telling of anyonecrossing the picket line that they might be pulled off theroad and have their brains knocked because theycrossed the picket line, nor will any other threats ofviolence be condoned or promulgated by the Union orit's [sic] members.The Union will not condone, through the pickets atHoliday Press, who are subject to the control of theUnion, the shouting of threats and obscenities atpersons who cross or attempt to cross the picket lines.The Union will not tell it's members to take down thelicense numbers of the cars that cross the picket line,nor will the Union tell it's members to follow the peoplewho cross or attempt to cross the picket line.The Union will not tell it's members to call people whocross the picket line or attempt to cross the picket line atHoliday "Press at their homes or otherwise harass themfor such actions.The Union will not tell any members of the Union oranyone who crosses the picket line or attempts to cross5The decisionreferredto isLocal No. 235, Lithographers and EngraversInternationalUnion (Henry Wurst, Inc),187 NLRB No. 63. 14DECISIONS OFNATIONALLABOR RELATIONS BOARDthe picket line, that we cannot control or restain [sic]the actions of our members.The Union will not have any of it's members picketingat Holiday Press throw nails in any of the drivewaysleading tothe Company.If you have any questions contact your Strike Captain,the Assistant Strike Captain, a designated representa-tive of Memphis Local 223 or a designated representa-tive of the International Union.The Employer telephoned Warnke in New York aboutSeptember 8 and asked that the overtime ban be lifted asthe roof of the plant had fallen in and men were needed toclean up the debris. Warnke testified that after he checkedwith the acting chairman of the bargaining committee, whochecked with the other members, he notified the Employerthat same night or the following morning that the ban waslifted.Warnke also testified that employees were laid offthereafter rather than given extra cleanup work.The bargaining committee held no meetings during theperiod September 5 to 14 when Warnke and Brandt werenot in town. Warnke testified that Brandt had instructedthe committee no action should be taken until theyreturned on Monday, September 14. The committee calledWarnke and Brandt on Sunday and said a strike wouldbegin on Monday, September 14, but Warnke and Brandtpersuaded the committee to give them more time to talkwith the Employer. Both Warnke and Brandt came toMemphis on Monday and were told by the committee theovertime ban was being reinstituted. The committee wantedto go on strike that day but, at the recommendation ofWarnke and Brandt, agreed that, if something was notworked out with the Employer or the Mediator, the strikewould begin after the second shift on Wednesday,September 16.Warnke reported to the Committee onTuesday that he had not been able to reach agreement withthe Employer.B.Beginning of the StrikeAbout 11 p.m. on September 16, Strike Captain Harcrowwentinto the plant, informed those on duty that the strikewas in progress,and asked them to leave if they were goingto support the pickets. When Warnke and Brandt arrived atthe plant about 11:30, picketing had not yet begun but didsoonafterwards. They advised the strikers what they shouldand should not do and, specifically, to picket the premisesfromthe west gateto theeast gate,and to keep on themove. Thesegates areabout 25 feet wide and about 200 feetapart.Picket signswhich had been prepared by theRespondent Local were brought to the plant by Harcrowand Warnke. There werealso signswhich pickets carried inor pasted on their cars. Warnke had two of these signs in hisrentedcar.Harcrow,withWarnke's assistance, hadprepared picketing schedules, and during the strike he8 The partiesstipulated that strike benefitswere paid to all those namedin the complaint as agents of the Respondentsexcept Warnke,Brandt, andBillMiller.rAdditionalstrike funds were furnishedby the Respondent LocalWarnke assistedRude toprepare a letterover Rude's signaturesolicitingmoney for a"distressfund," copies of which were sent by the Respondentmaintained picketing rosters on the basis of which picketsreceived strike benefits. Detailed recommendations' as tothe handling of such matters were made by Warnke andBrandt prior to and during the strike as Harcrow had notpreviously been involved in a strike.Warnke left the picket line about I a.m. He and Brandtreturned about 6:30 a.m. While they left at intervals duringthe day, they were present Warnke testified a total of about12 to 14 hours on the 17th. Warnke and Brandt stationedthemselves at different gates but also attimes carried signsand walked the picket line. Warnke testified that hebelieved Rude visited the picketline onthe 17th beforegoing to work in the morning and after he left work in theevening, but did not know how long he remained orwhether any other officer of the Respondent Local waspresent that day.Strike headquarters were established in a rented portablebuilding about a block from the struck plant. A cityordinance prohibited anyone remaining inside ona regularbasis so those present sat on chairs or in their cars outsidethe building. At times the picket captainand the assistantpicket captain were there coordinating the picketassign-ments.When neither of them was at the picket line, noindividual was authorized in their stead to maintain order,that being, as Warnke testified, the duty of everyon6 at thepicket line.,The parties stipulated at the hearing that the RespondentInternational "has provided aid and assistance to thestriking employees of HolidayPress sinceSeptember 16,1970, and continuing to date." As the strike was sanctionedby the International, an emergency defense fund wasestablished, pursuant to the provisions of the Internationalconstitutionand bylaws, to whichthe Internationalfurnished a lump sum, based on approximate number ofemployees multiplied by 10 weeks, for disbursementlocally.Each striking employee who performed his strikeduty was paid $60 a week in strike benefits for 4 weeks and$70 a week thereafter.6 Strike benefits were paid out of achecking account entitled "Memphis Local 223 EmergencyFund LPIU." These checks require signature by two ofthree individuals:Warnke, Rude, or Ray Kopp, financialsecretary of the Respondent Local. Checks are not sent toWarnke for signature when he is out of town.He signs suchchecks only when he is in Memphis. The parties alsostipulated that the picket captainor his assistantpreparesdocuments entitled "Roster of Employees Receiving Strike,Lockout or SacrificeBenefits" which are signed by all thosereceiving such benefits, and that these reports are signedand "transmitted to the International on a weekly basis" byWarnke. Warnke also reports to the Respondent Interna-tional the balance of the funds on hand.?Warnke as well as other International representativeshave on occasion bought coffee and other such items forstrikers out of theirper diemallowances, and Warnke, as heisauthorized to do, has paid forgasolinewith the creditcard issued to him by the Respondent International whenInternational to all its locals,with a list of companiesowned byHolidayInns, Inc ,and its principalcustomers.As to onestriker'semergencysituation,Warnke arrangedto have the Respondent International permit aloan to be made that was tobe repaid when funds came in from the otherlocals. LITHOGRAPHERS,LOCAL 22315he was riding in a striker's car. When some of the strikingemployeeswere brought to trial on criminal chargesallegedly arising out of strike conduct,the RespondentInternationalprovideda legal defensefund.8 There wasalso an injunction proceeding involving strike conduct and,in October 1970, a contempt proceeding at which Warnkewas a witness.The Respondents have conducted noinvestigation nor takenany disciplinaryaction against anyof the accused individuals.Warnke testified that the strike was sanctioned by theRespondent International as a local union does not havethe right to strike "without the final okay of theInternational President";that the Respondent Internation-al was incharge of the operations at the Employer's plant"as far as the funding of the local monies and so forth";that there has been no change since the strike began in theRespondent International's"area of responsibility, itsparticipation and assistance";that he has returned to thepicket line, which is still in operation,since September 17but could not recall the dates nor the frequency of thesevisits;and that the Respondent International has given theresponsibility for the conduct of the strike to whateverrepresentatives might be there at the time,including othersthan Warnke, but that he had the job of coordinating thestrike whenever he was present.C.Nature of the Picketing on September 17Androlewicz, the associate director of industrial relationsof HolidayInns, Inc., testified that a total of 34 employeesfailed to report for work on the night of September 16 andthe morning and afternoon shifts on the 17th, that when hearrived at the plant about 11:30 on the night of September169 there were 6 or 7 pickets at the west gate and about 4 atthe east gate, that he and other Employer officials arrivingat that time were delayed briefly by pickets standing infront of the vehicles as they were entering the gates,that hestood in front of the plant and observed what was going onfor several hours,that the number of pickets increased untilby about 6:30 a.m. there were approximately 15 at the westgate and 10 at the east gate,and that many employees whobegan arriving in their cars about 6 a.m. were blocked bythe pickets massed at the gates.10Other witnesses gavesimilar estimates as to the numbers of pickets on the 17th,including Warnke who indicated there were for a time morepickets than could be supplied with the 30 picket signsavailable.The pickets walked from one gate to the other but, asseveralwitnesses testified,therewas also considerable"milling around" by groups of pickets at each gate. Warnkeand Brandt spent much of their time stationed at the gates,but also walked from one gate to the other, as Warnketestified,in"an attempt to keep the people moving."Warnke admitted that there was considerable confusionand "an unreasonably large number"of pickets at the gateson the 17th, and explained this was because the first shiftemployees did not know when they arrived for work that a8 Legal assistance was furnished to Strike Captain Harcrow,BargainingCommitteeMember Carroll,and members Hill, Smith, Wiseman, andMart.9His regular working hours were 8 a.m. to 5 p.m.10Androlewicz also testified,on cross-examination by the Respondents,strike had started. The bargaining committee, however,which had representatives from each shift, knew of thestrike date in advance:In addition to the Employer's regular security personnel,guards emlAoyed by Tri-State Patrol were assigned to theplant for the duration of the strike. One, Fernstrom, arrivedabout 3 a.m. and another, Menendez, about 5 a.m:, onSeptember 17.11When the activity of the pickets at theplant gates created a traffic tieup on the heavily traveledstreet on which the plant is located, Androlewicz called thepolice about 7 a.m. and Asked that something be done toclear access to the plant. The police came and spoke to bothWarnke and Brandt, together and separately.Warnketestified that there were from 10 to 22 policemen present atthe picket line on September 17, and that he and Brandtboth told the police they were trying to get the number ofpickets reddced. Warnke also testified that he was 'tryingto get the pickets down to a reasonable number'P and tro setup the picketing schedules previously established, but headmitted that the efforts to reduce the number of picketsmet with little success that day.-The only indication ih therecord as to the efforts of Warnke, Brandt, and Harcrow toreduce the number of pickets on the' 17th was that they"suggested"some individual pickets should leave and theprearranged schedules should be followed but, as Warnketestified, some acted on this suggestion but others did not.D.Unlawful Conduct by Pickets(a) The complaintalleges thatthe Respondents, bytheirofficers,agents,members, and representatives, includingWarnke, Brandt,Baggett,Man,Wiseman, Thbrnton,Conklin, and Bennett, on or about September 17, interferedwith attempts by employees and other persons to enter theEmployer's-premises by physically blocking the entrance ofautomobiles and by striking automobiles with picket sips.The record establishes, by credible and unreftitefltestimony, that the large numbers of pickets grouped-at thegates on September 17 interfered with the entrance and exitof vehicles=' driven by nonstriking employees and others.The pickets walked very slowly and very close together, andthe line stopped repeatedly in front of vehicles trying toenter thegates, forcing them to stop, then moved forwardand permitted the vehicles in the waiting line to moveforward until the blocking action was repeated. The-picketsby this action delayed vehicles from -entering the gates forfrom a few seconds toa few minutes.Androlewicz testified that he observed many cars whoseingress through the gates was blocked by groups of piekets,including a car driven by Dorothy Mahoney, an employee,which was blocked as it attempted to enter the westgate,blocked again when it proceeded to the east.gatet andfinallywas parked on the lot of another company locatedman and woman in it blockedas.it was entering the eastgate.After the car got through and dropped the man, thecarwith the woman driving was blockedagain as itthatthe number of pickets was considerablyreduced bySeptember 18 andfurther reduced after an injunction was issued on September 25.11Atthe time of the hearing, Fernstrom was working for anotheremployer but Menendezwas continuing his guard duty at the Employer'splant. 16DECISIONSOF NATIONALLABOR RELATIONS BOARDattempted to exit through the west gate.At this point,Androlewiczobserved,Wiseman and another picketjumped on the car fenders and rodeout of thegate in thatfashion.A welding truck leaving aftersome work had beendone for the Employer wasblocked by the pickets for acouple of minutes, and onepicket jumpedon the fender asthe vehicle made its exit.Pickets accompaniedtheir activitywith a great deal ofshouting.Theyalso did deliberate damage to cars enteringthe gates in addition to that causedby jumpingon the cars.For example,Jeffreys,an assistant foreman,testified thathe arrived at the west gate on September17 about 7 a.m.,and saw 15 or 20 pickets standing in a group and a numberof cars trying to enter the gate,with pickets talking to theoccupants of each car for a few minutes before moving outof theway of thecar.When Jeffreys reached the group ofpickets, some of them scratchedhis car byscraping it hardwith the butt end of their picket signs.He identified Bennettand Thornton among the strikers who did this.Androlew-icz,who observed this incident,testifiedthat Conklin wasanother of the strikers who engaged in this conduct, andwho was also in the group of pickets who struck amotorcycleand its driver.12Employee Sawyer,who came towork shortly before 7a.m., testified that when he arrived the pickets were walking"just one behind the other. . . practicallyagainst eachother";that the pickets standing at the west entrance hadthreeor fourcars lined up waiting to enter as theypermitted one car at a time to go through the line; thatwhen he observed what was going on he directed his wifewho brought him to workto drive home,and he entered theplant by walking not through but around the picket line;and that he saw one of the pickets,Thornton,strike a carradio antenna with his picket sign as he walkedby.13 AndTri-State guards,Menendez and Fernstrom,testified aboutan incident on the morning of September17 in which agroup of pickets broke a radio antenna offone of theblocked cars and waved the antenna as the carproceededinto the gate.Androlewicz,who testified that heobserved that bothWarnke and Brandt were present during incidents ofpickets blocking and striking cars,testified also that neitherwas seen to take any action to stop such incidents.Itisclear,therefore,from the virtuallyundisputedevidence,and I find,that groups of pickets interfered withnonstriking employees and otherstrying toenter the planton September17;thatInternationalrepresentativesWarnke and Brandt andPicket CaptainHarcrow werepresent virtually all the time and Business Agent Rude waspresent part of the time on September 17; that there were,asWarnke conceded,an unreasonably large number ofpickets on that day;and that,although Warnke and Brandtassured the police that the number of pickets would bereduced, they tookno effective steps that day to reduce thenumber of pickets or to stop those who were blocking anddamaging cars at the plant gates, where Warnke and Brandtwere stationed much of the time.(b) The complaintalleges that the Respondents, by theirofficers,agents,members, and representatives, includingConklin andBennett,on or about September17 stoppedSupervisorUssery'scar at or near the picket line, andBennettstruck Usseryin the head with a picket sign.Ussery,the Employer's vice president of business formsand special products division,had participated in thecontractnegotiationsasa technical adviser to theEmployer. When he arrivedat the west gate about 7 a.m. onSeptember17, a number ofcars were backed up as a groupof about 15or 18 pickets milled around the driveway, eachcar taking a few minutes to get past the pickets.As Ussery'scar was inching along,he lowered a car window to ask if thepickets would let him through.Bennett struckUssery onthe back of the head with the butt end of his picket signthrough the lowered window.In a reflex action,Ussery hitthe gas pedal and his car went through the pickets gatheredabout him.14Conklinhad climbed onto the hood of the carand rode on it about 10 feetbeforehe jumpedoff.15 Usserytestified that after he got in the plant,he was given first aidfor a cut on his head,and found that his car had beendented where Conklin climbed onto it.Ussery latermoved his car from where he had left it to aparking area near the east gate.While there he observedthatWarnke and Wiseman were among the pickets, andthat someone in the group-Ussery thought it was Warnkebut was not sure-called out that another car was comingand "Let's stop that car,too."Warnke,when questionedabout this testimony,stated that"At no time did I ever,under any circumstances,advise anyone to block a car atany gate orat anytime."He did not deny that Wiseman orsomeone else in the group made the remarkthat Usserytestified he heard.Ifind,on the basis of credible and uncontradictedtestimony,that in addition to pickets blocking anddamaging cars on September 17, a picket assaulted asupervisor driving one of the blocked cars.(c) The complaint alleges that the Respondents,by theirofficers,agents,members,and representatives,includingThornton,on or about September 17, at the H&N Lounge,threatened in the presence of employees to do bodily harmto employees and supervisors of the Employer because theycrossed the picket line.Estes,an office employee, testified that he went to anearby cafe for luncheon on September 17, that he saw aman there who looked familiar and asked if the manworked for the Employer,and that,upon receiving anaffirmativereply,he walked over and sat next to the man.Estes asked if the man was a striker, and was told he was.Theychatted about the strike and the operation of thepresses in the plant.During this conversation, Estestestified, theman stated that Yeager and Bratton is andother"wheels"were going to be followed home every nightand, if theywere by themselves,were going to get hurt, butitwould appear to be an accident.When Estes commentedthat he understood"you all worked J. R.'s car over theother day,"referring to Jeffreys, the man responded that12Androlewicz also identified Thornton and S. A. Miller as pickets whoand two Tn-State guards observed and testified about it.Were at the west gate whencarswere being blocked.15Ussery namedamongthe other pickets who were present Smith,IJSawyer also identifiedamongthe pickets he saw Conklin, Wiseman,Green, and Delaney.Marc, andBarringer,the assistantpicket captain.16Yeager is president and Bratton is vice president of the Employer.14 In addition to Ussery's testimony about this incident, Androlewicz LITHOGRAPHERS,LOCAL 223they had and thatJeffreyswould "get more of it, too." Estesreported this conversation to his supervisor and later tomanagement officials.Estes saw the man in questionpicketing at the east gate and pointed him out to hissupervisor, who identified the picket as Thornton.I find, on the basis of Estes' credited and uncontradictedtestimony,thatapicketwho was a member of theBargainingCommittee and who participated in blockingand damaging cars on September 17, also made threats ofviolence directed against nonstrikers.Pickets did thereafterfollow and attack nonstrikers.(d) Thecomplaint alleges that the Respondents,by theirofficers,agents,members,and representatives,includingHill, on or about September 17, at a stop light, struck anemployee's car with a metal pipe after having chased theemployee when he left the Employer's premises.Thweatt,a pressman who worked on the afternoon shift,left work on September 17 after 10 p.m. As he drove his carout through the west gate, he noticed there were a fewpickets and some cars parked nearby.While he was drivinghome,Thweatt noticed three cars pull out of a side streetand follow him.He was able to identify only one of thecars, agrayBuick that belonged to Hill. He was familiarwith that car as he had seen it almostevery day when heand Hill worked on the same shift prior to the strike. Whenhe recognized that car, he took a circuitous route and drovealmost full circle for some 3 or 4 miles at speeds up to 80 or90 miles an hour.He succeeded in outrunningtwo of thecars, but Hill continued the pursuit. While Thweatt wasstopped at a red light,Hill got out of the Buick carryingwhat appeared to be a pipe or a stick, and approachedThweatt's car. Thweatt took offas Hill swungthe object hewas carrying,hitting Thweatt's car and causing a dent in it.I find, on the basis of Thweatt's credible and unrefutedtestimony, that Hill and other pickets pursued Thweatt'scar when he left work and,when his car stopped at a trafficsign, struck and dented the car.(e) The complaint alleges that the Respondents,by theirofficers, agents,members, and representatives,includingBaggett,on or about September 17, attempted to preventemployees from entering the Employer's plant by placingroofing nails in the entrances to the plant.Menendez,a Tri-State guard,testified that he saw, whenhe came to the plant about 9 a.m. on September 19, a strikermoving roofing nails on thedrive with his foot so theywould stand with the point raised;that he asked Beeves, anEmployer security guard,who the striker was;that Beevesidentified him as Baggett and noted the incident in a log;thatMenendez did not see Baggett place the nails on thedrive;and that when Menendez walked out a about anhour later most of the nails were gone but some were stillthere.17Beeves,who supervisedthe securitypersonnel,including the Tri-State guards, during the strike, main-tained a log covering picket activities that he observed orthat were reported to him by other guards.He testified thatMenendez reported to him, about 9 a.m. on September 19,thatMenendez saw some pickets throw tacks on thedrivewayand that the tacks had been cleaned up for thetraffic that was coming in, that Menendez showed himsome of the tacks that Menendezhad picked up, that he got17Baggett'sname from Menendez,and that he promptlynoted the muter in the log. The log notes in Beeves' hand-printing,after the date and time,"DON BAGGETT, APICKET AT THE WEST GATE ENTRANCE, WASOBSERVED BY BOB MENENDEZ,A TRI-STATEOFFICER, THROWING LARGE TACKS IN DRIVE-WAY. TACKSWERE PICKEDUP BY TRI-STATEGUARDS."I find that the evidence does not establish this allegationof the complaint.Menendez testified that he saw a strikeron September 19 moving nails which were on the drive withhis foot so they would stand point upright,and that Beevesidentified the striker as Baggett.Beeves testified thatMenendez gave him Baggett's name,and told him he sawBaggett throw tacks on the driveway-which Menendezdenied in his testimony that he saw; and that the Tri-Stateguards had picked up the tacks-which Menendez, a Tri-State guard,did not mention doing.The comment Beevesplaced in -the log,thatMenendez observed Baggett"throwing large tacks in driveway," is likewise contrary towhat Menendez testified he had seen.(f)The complaint alleges that the Respondents,by theirofficers,agents,members,and representatives,includingBillMiller,attempted to prevent employees from enteringtheEmployer'splant on or about September 24 byphysically blocking the entrance to the plant and, whiledoing so, telling an employee to go home.William Miller,a shipping employee who is not in theunit here involved,rode a motorcycle to work.He testifiedthat about 2 days after the strike began he was blocked bypickets at the west gate when he arrived at work;that one ofthe pickets who was about 5'9" tall,"pretty fat," weighedabout 240 pounds, and had the name "Miller" on his shirt,stood directly in front of his motorcycle,told him to gohome,and, when he refused,pointed out that he wasblocked and could not get in;and that he entered the planta few minutes later through another gate.Warnke testified that the only unit member named Millerwas S.A.Miller,whose weight was about 170 pounds.Some nonunit individuals picketed at times but there is noevidence that any of them met the description given byWilliam Miller.I shall make no finding of a violation of the Act based onthis alleged blocking incident in view of the confused stateof the record in this matter and of the fact that the orderherein will in any event cover blocking activity,(g) The complaint alleges that the Respondents,by theirofficers,agents,members,and representatives,whoseidentity is unknown,on or about October 15 left the picketline and followed an employee's vehicle several blocks fromthe plant,and caused an employee to stop his vehicle,whereupon this employee was physically attacked byoccupants of the car that forced him off the road.William Miller testified that one evening in about thesecond week of October,he went to an ice skating rinkabout a half-mile from the plant, and left there to go homeshortly before 10 p.m. He testified further that as he passedthe Employer's plant on his motorcycle, he saw two pickets,whom he did not know, put aside their picket signs and getin a car and follow him,When he ran through traffic lights17Repairs had recently been made on the plant roof. 18DECISIONSOF NATIONALLABOR RELATIONS BOARDand stop signs, they did also, at times passing hismotorcycleand at timesbehind it.Miller stopped a fewblocks from his house in order not to be followed there. Hegot off his motorcycle and asked the men in the car whythey were following him. One of them replied they weregoing to whip him. Both men got out of the car andattempted to attack him but Miller, who has hadconsiderable training in karate, testified that he succeededin striking both of them without being struck himself,whereupon one of the men suggested they get out of thereand they did. Miller testified they were driving a black andwhite Chevrolet with strike signs in the back window.I find that this incident occurred as described by Miller;that the two men, although not identified by name, wereunquestionably pickets; that while the only blows werestruck by Miller, the two pickets who interrupted theirpicketing to pursue Miller had threatened and attempted toassault him; and that this conduct by pickets was of thesame nature as other following and attacking incidentsagainst nonstrikers which occurred about the same time, inone of which Harcrow was present, as discussed below.(h) The complaint alleges that the Respondents, by theirofficers,agents,members,and representatives,includingMarr and Wiseman, on or about October 12, at a streetintersection,threw a brick at an employee's car; theemployee was then chased to a liquor store on anotherstreet,where Man threatened the employee by brandishinga pistol and inviting him to fight; and Marr and Wisemanthen broke out the rear window of the employee's car.RooseveltReese,a nonstriking press operator, workedgenerally on the 7 to 3:30 shift, but worked longer hours onOctober 12 and left about 7 p.m. He noticed thatWiseman's car was inthe driveway of a plant located nextto that of the Employer, that Wiseman, Smith, and Marrwere there, and that as he got in his car they got intoWiseman's car. After Reese drove a short distance, he sawWiseman turn and begin trailing his car, at times, as Reesedescribed it, "about bumper to bumper." At one pointwhen Reese stopped at a 4-way sign, Wiseman's car pulledalongside and Man threw a rock that landed on the trunkof Reese's car. When Reese stopped at a liquor store, Mangot out of the car and asked, "Roosevelt, do you want us?"AfterReeseanswered "No," Marr pulled out a pistol andaimed it inReese'sdirection. As Reese walked around thecorner of the store, he heard three shots fired. He did notsee the shots fired and admitted he did not know whetherbullets or blanks were fired. Reese asked to use thetelephone in the store to call the police but was refusedpermission.He drove away but then went back to the store,and was given permission to call the police. As he walked tothe telephone, he looked out and saw that the rear windowof his car had been broken and the windshield cracked. Hedid not see who did this. When he left the store, theWiseman car and its occupants were not there.I find, on the basis of Reese's credited and unrefutedtestimony, that on October 12 a number of pickets in strikerWiseman's car followed his car as he left work; that whenhe stopped at a traffic sign, one of the pickets threw a rockthat dented his car; and that when he stopped, and replied18 See/AM (GeneralElectricCompany),189 NLRB No.10,Teamsters,Chauffeurs,etc. (Coca-Cola BottlingWorks ofNashville),184 NLRB No. 10.negatively to the pickets' question whether he wanted them,one of them displayed a gun and aimed it at him. As geesewent around the building three shots were fired. Reese laterfound that he rear window and windshield of his car hadbeen damaged. While Reese admitted candidly he did notsee the shots fired and did not see the pickets damage hiscar, I infer- and find, from all the relevant circumstances,that it was the pickets who fired the shots he heardimmediately after they aimed a gun at him, and whodamaged his car.18(i)The complaint alleges that the Respondents, by.theirofficers, agents,members, and representatives, includingHarcrow, Carroll, Hill, and Smith, on or about October 14,on a street several blocks from the plant premises, causedan employee to stop his car, whereupon the namedindividuals and others inflicted bodily harm upon employ-ees occupying the car and damaged the employee's car,Joe Lyons, whose home was in Johnson City, more than500 miles from Memphis, came to work for the Employerabout 2 or:3 weeks after the strike began. He.had returnedto Johnson City about a month before the hearing and wasemployed there by a different employer at the time of thehearing.Lyons had worked for the Employer as a rollcleaner on, the 7 a.m. to 3 p.m. shift. He left work onOctober 14.with Banks, an employee, who was driving,a carthat belonged to another employee. Lyons and Banksreturned to the plant in this car about I1 p.m. to give a ridehome to Godsey and Bledsoe, who were working on the 3 to11 p.m. shift. As they drove in through the west gates theysaw next to the entrance three pickets sitting in a gray Buickwhich bore strike signs. As they got out of the car on theparking loll two of the strikers, Carroll and Hill, got out ofthe Buick and one of them shouted, "Banks, -you are-deadtonight."About 15 minutes later, Lyons, Banks, Godseys andBledsoe left by the east gate. The Buick, which Lyonstestified was driven by Hill, made a U-turn and proceededto follow them. As they passed the Holiday Inn withinabout a block from the plant, a white Ford pulled out with.severalmen in it and followed also. When they reachedstrike headquarters they noticed a red and black car therewith its lights on and motor running, which joined theprocession:19At this point Godsey said, and the othersbelieved, that there was going to be trouble, so they..drovethrough a traffic "caution" light and some red lights, butthe three gars following them drove through these lightsalso. Finally, one of the cars pulled alongside and swervedtoward their car, forcing Banks to turn onto a parking lot.The other cars pulled in right behind them. Carroll jumpedout of the red and black car with a tire tool with which,Lyons and Bledsoe both testified, he smashed thewindshield, of the car Banks was driving. Banks was tryingtomove the car but the engine kept stalling, Meanwhileabout 10 or 12 men got out of the pursuing cars andsurrounded the stalled car. They shattered the car windowsas well as the windshield, and damaged the car interior andexterior with their tire tools. Lyons testified that "there wasglass flying everywhere from the tire tools." When Lyonsand the others tried to get out of the car, someone yelled19Lyons testified that he hadseen all' three of these cars at the picketline prior to andsince the night in question. LITHOGRAPHERS,LOCAL 22319"Don't let them s.o.b.s out." Lyons was struck by both Hilland Smith with tire tools through the window next to whichLyons was seated, and the others in the car were struck withthese tools also. Bledsoe testified that, when he was tryingto get out of the car, he was struck by Carroll through thewindow and shoved back in the car, and also that someonethrew a tire tool through the broken rear window and hithim in the back and, when he turned around, he sawHarcrow standing there, but he did not see Harcrow throwthe tire tool or take any other action. Finally someoneyelled "Cops" and the attackers got in their cars and left.Lyons lostconsciousness,and woke up in a hospital withstitches being taken in his hand, arm, and both legs. At thetime of the hearingLyons still had a scar and two stifffingers on his left hand from the tire tool blows.Bledsoe testified that during this incident he saw Carroll,Harcrow, Smith, and Hill among the attackers. Lyons in histestimony originally named only Carroll, Hill, and Smith,but,when shown his pretrial affidavit, testified that herecalled that Harcrow was present also, that Harcrow wasthe driver of the red and black car, that he saw Harcrow getout of that car just before the windshield was shattered byCarroll, but that he did not observe Harcrow participatingin the attack. On the day after this incident, Lyons andBledsoe were shown, by police in the Employer's office,pictures of all the male employees on identification cards,from which, both testified, they recognized Carroll, Smith,and Harcrow, and Lyons recognized Hill's picture when hesaw it at the police station. In his testimony in otherproceedings involving this incident, Lyons stated thatSmith was driving the red car, and he did not identifyHarcrow as one of the men present. He testified, inexplanation of the failure to mention Harcrow in histestimony in the Chancery Court, that "I had just gottenbursted in the head with a tire tool about three nightsbefore." He also failed to name Harcrow in a police courtproceeding, but at the instant hearing maintained persist-ently that he saw Harcrow get out of the car at the parkinglot.Randall Jones, a young man not employed by theEmployer or connected in any way with the strike, wasdriving home on the night of October 14 with a friend andwas waiting for a traffic light when they noticed, as Jonestestified, about 12 men "armed with tire tools" beating on acar and its occupants in a parking lot. Jones testified furtherthat he and his companion were watching this when "all ofa sudden they broke up and ran to their cars" and took offin different directions; that one car, the Buick, proceeded inthe direction Jones' car was facing so Jones followed it untilhe was able to get the license number; and that he thenreturned to where the beating occurred and reported thenumber to the police who were there. A certificate placed inevidence by the General Counsel shows a Buick car withthat number registered to Hill. Lyons,Bledsoe,and Jonesall identified the Buick which was driven by Hill and hadtwo strikesignson the back.20Ifind that Hill in his Buick and a number of pickets,including Picket Captain Harcrow, in two other cars,followed a car leaving the plant on the night of October 14with 4 nonstriking employees in it, forced it to turn onto aparking lot, and there the pickets, about 12 in all, armedwith tire tools, attacked the four employees,causing someinjuries to all and serious injuries to one of them, and didextensive damage to the car. The Respondents argue thatHarcrow was not adequately identified as one of thosepresent, particularly as Lyons failed to name Harcrow inother proceedings in which this incident was in issue. Lyonsmaintained firmly in his testimony, after he was shown hispretrial affidavit, that Harcrow was one of the pickets hesaw during the attack at the parkinglot.Bledsoe alsotestified that Harcrow was present. Harcrow was not calledas a witness, nor were any of the other pickets named asparticipants in this attack.21 I found Lyons, Bledsoe, andJones candid and reliable witnesses, and credit theirtestimony as to what occurred and as to those involved,including the identification of Harcrow by Lyons andBledsoe.ConcludingFindingsIhave found above that most of the acts and conductalleged in the complaint to be violative of Section8(b)(1)(A) of the Act did occursubstantially as testified toby witnesses for the General Counsel.Section 8(b)(1)(A)providesthat it is an unfair labor practice for a 'labororganization or its agents to restrain or coerce employees inthe exercise of their rights to refrain from engaging in astrike.22TheBoard recently reaffirmed its holding that"Section 8(b)(1)(A)outlaws,without qualification, allunion violence against employees which has the effect ofinterferingwith theirstatutoryright to refrain fromassisting labor organizations or engaging in concertedactivities."23 The principal issue raisedby theRespondents,who do not dispute the occurrence of a number of theincidents in question,is the responsibility of the Respon-dents,separatelyor jointly, for the conduct of the picketsand strikers who, the Respondents contend, have not beenshown in the record to have any agency relationship witheither Respondent.The Boardhas held,under the law and the applicabledecisions,that a union's responsibility for conduct such asthat found herein is judged in accordance with the"ordinary lawof agency,"and that a union is liable for theacts of an agent within the scope of his general authority asagent even though the union has not specifically authorizedor subsequently ratified,or indeed may have forbidden, theact in question.24TheBoard also holds that "authorization20One of the proceedings that aroseout of theseincidents, in whichJones also testified,was entitled,as brought out in a questionaddressed toJones by counsel for the Respondents,"The City ofMemphis,Plaintiff,Versus William Smith,L.D. Jones, R J Harcrow, A. 0 Hill and D. S.Carroll."21SeeGeneralElectric Company, supra(TXD).22Coca-Cola BottlingWorks of Nashville, supra, IL WU (Sunset Line andTwine Co.),79 NLRB 1487.23Teamsters and Chauffeurs,etc (PenntruckCo, Inc),189 NLRB No.83.24LocalNo 235, Lithographersand Engravers InternationalUnion(HenryWurst,Inc.),187NLRB No. 63;Coca-Cola BottlingWorks ofNashville, supra.Sec 2(13) of the Act provides:In determining whether any person is acting as an "agent" ofanother person so as to make such other person responsible for his(Continued) 20DECISIONSOF NATIONALLABOR RELATIONS BOARDor ratification may be manifestedby conduct,sometimeseven passive acquiescence as well as by words."25TheRespondents in their brief acknowledge that "theordinaryrules of agency govern proceedings of this kind." The briefalso comments on the Supreme Court's holding inUnitedMine Workers of America v. Gibbs,383 U.S. 715, that thereisno union liability unless clear proof is shown of actualparticipation in or actual authorization or ratification of theacts in question by union agents after actual knowledgethereof. The Board, however, has held that that case, which"involved an action for damages under Section 303 of theLaborManagement RelationsAct of 1947, as amended,and as a common law tort under State law,"is inapplicabletoBoard cases as Board law provides less stringentstandards for determining"a union's responsibility for theacts of its members and officers." 26In the light of the foregoing principles,it is clear, and Ifind,that the RespondentLocal,the certified representativethat called and conducted the strike, is responsible for theacts of the strikers.It iswell established Board law that inauthorized strikes unions are normally responsible for theacts of authorized pickets.27 The Board has held that"Threats and the employment of force on a picketline, eventhough forbidden, are reasonably to be expected, and so`within the scope of employment of pickets for which thelabor organization is responsible.' "28As I have found above, on September 17, the first day ofthe strike, large groups of pickets blocked ingress to theEmployer's plant of the cars of nonstriking employees andothers,in a number of instances damaging the blocked cars,and in one instancephysicallyassaultinga supervisor whowas driving one of the blocked cars. This conduct occurredwhile the picket captain was present all day and thebusiness agentof the Respondent Local was present part ofthe time. It is apparent from the record that they took nosteps to prevent this conduct, nor disciplined in any way thepicketswho engaged in such activities. It is clearlyestablished by the Board and the courts that such picketingconduct, "interfering with a basic right guaranteed bystatute-the right of non-striking employees to continueworking,"constitutesconductviolativeofsection8(b)(1)(A)of the Act. I conclude and find that theRespondent Local is legally responsible for this unlawfulconduct.29As set forth above, both Warnke and Brandt were presentwhen picketing began on the night of the 16th and for about12 to 14 hours on the 17th, directing and participating in thepicketing. Prior to that, the record shows, Warnke, aided attimes by Brandt and other representatives of the Respon-dent International, had guided the Respondent Local inorganizing the Employer'sunit employees,obtaining aacts, the question of whether the specific acts performed were actuallyauthorizeddir subsequentlyratified shall not be controlling.25Coca-Cola BottlingWorks ofNashville,supra,Sunset Line and TwineCo., supra.28International Brotherhoodof Teamsters,etc (All-American Stamp andPremiumCorp),159 NLRB 131327Coca-Cola BottlingWorks ofNashville, supra,Local 62 etc (DeaconTruck Lines, Inc.),146 NLRB 498, 50328Coca-Cola BottlingWorks of Nashville, supra(TXD);United FurnitureWorkers (Colonial Hardwood Flooring Co.),84 N LRB 563, 58729N L R B v Community Motor Bus Company,Inc, 439 F.2d 965 (C A4);General Electric Company, supra, Local 201, IUE (General ElectricBoard certification,carrying on contract negotiations withtheEmployer as the chief spokesman for the unitemployees, advising when to strike and how to carry on thestrike, and directing the strike activity. Warnke preparedthe strike guidelines setting forth the "Policy of the L.P.I.U.for Striking Members of Local 223" in the strike against theEmployer, and pointing out that the pickets "are subject tothe control of the Union," and that they should refer anyquestions to the strike captain,the assistant strike captain,or a designated representative of the RespondentLocal orof the Respondent International. The strike could not becalled without the approval of the Respondent Internation-al,which also controlledthe timingof the strike. TheInternational also set up the strike benefit fund and thelegaldefense fund.Warnke maintained throughout histestimony,and the Respondents argue in their brief, thatWarnke'sactivitywas merely to give assistance to theRespondentLocalat its request,and that it was making thefinal decisions.Warnke admitted,however,that the officersof the Respondent Local,as well as the members of thebargaining committee,had little or no experience innegotiating contracts or in conducting strikes,and wereguided in these activities by the International representa-tives.When Warnke and Brandt were out of town for morethan a week shortly before the strike began,the bargainingcommittee held no meetings as Brandt had instructed thecommittee to take no action until they returned. In myopinion, therefore, the record shows, and I find, that theRespondent International was substantially in control ofthe events leading up to the strike,sanctioned the strike,determined the date of the strike, financed the strike benefitand legal defense funds, directed the conduct of the strike,participated in the strike, and, although both Warnke andBrandt were present about 12 to 14 hours on September 17,took no reasonably effective action to stop the conduct onthat day found above to be unlawful. Accordingly, I find,upon the entire record,that there was, in calling anddirecting the strike,a close interrelationship between theRespondents, and that the strike was therefore a "jointventure"30by bothRespondents.Ialso find that theRespondent International,by theinaction of its agents,Warnke and Brandt, when pickets engaged in misconducton the picket line in their presence, "in effect adopted andratified the conduct of the pickets."31 I conclude and find,accordingly, that the RespondentInternationalis jointlyresponsiblewith the Respondent Local for the gateblocking and violence by the pickets on September 17, and,therefore, that both Respondents by such conduct inter-fered with the employees'Section7 rights in violation ofSection8(b)(1)(A) of the Act.32Ihave also found above that striker Thornton told aCompany),188NLRBNo. 125;Coca-Cola BottlingWorks of Nashville,supra; IA M (General Electric Company,Circuit Protective Devices Dept.),183NLRB No. 126;Sunset Line and Twine Co.,supra.30United Rubber etc.and Local796(TennesseeWheel and Rubber Co.),166 NLRB 165.31General ElectricCompany,CircuitProtectiveDevicesDept.,supra;Teamsters Local783 etc(Coca-Cola Bottling Co.),160 NLRB 1776.32N L.R B v District 12, United Mine Workers of America and UnitedLongshoremen's etc.,378 F.2d 125 (C.A. 9), cert.denied 389 U.S. 846;International Union of District 30, etc., and its Local 15440(Dow ChemicalCo.), 187 NLRB No. 130;United Mine Workers of American and UMW LITHOGRAPHERS,LOCAL 223nonstriking employee that nonstrikers would be followedand the occupants attacked, and that cars would continueto be damaged; and that pickets did thereafter pursuenonstrikers,threatening,attempting to assault,and assault-ing the nonstrikers and damaging their cars. The men whoengaged in this violenceincluded authorized pickets,bargaining committee members, and pickets who hadengaged in the September 17 blocking and violence at theplant gates. Some of the pursuing cars, bearing picket signs,were parked at or near, and took up the pursuit from, thepicket line or the strike headquarters. Picket CaptainHarcrow was present at the most violent of these incidents,when three cars containing about 12 pickets followed a carin which 4 employees were leaving the plant, and attackedthe employees and damaged the car with tire tools.Harcrow's presence during this incident indicated thatchasing and attacking nonstriking employees constitutedpart of the picket line strategy for discouraging suchemployees from going to work 33 The Respondents did notcall as witnesses any of the pickets charged with suchconduct, and admitted that none of the strikers charged inother proceedings with strike violence or misconduct wereever investigated or disciplined by the Respondents34I find, upon the entire record, that Thornton's threats andthese incidents of strikers threatening, pursuing, attemptingto assault,and assaulting nonstriking employees constitutefurther restraint and coercion of employees in the exerciseof their Section 7 rights, in violation of Section 8(b)(1)(A) ofthe Act. Warnke admitted that the role of the RespondentInternational has not changed since the strike began.Although he could not recall the dates nor the frequency ofhisvisitsto the picket line since September 17, heapparentlyhas continued to submit reports to theRespondent Internationalas to the strike benefit payments.,on a weekly basis." The Respondent International hasgiven responsibility for the conduct of the strike towhichever representatives might be present at the time, butWarnke has had the job of "coordinating" the strikewhenever he was present.Warnke knew of the charges ofstrikemisconduct as a result of the court proceedings inwhich he testified, but he made no investigation and tookno action based on these charges. I find, upon the entirerecord, that the conduct of the strike has continued to be acommon endeavor by both Respondents, and that theRespondents are jointly liable for these further violations ofSection8(b)(1)(A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in section III,above, occurring in connection with the operations of theEmployer set forth in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andDistrict#6 (Weirton ConstructionCo.),174 NLRB No. 52;United MineWorkers ofAmerica andUMW District 2 (Solar Fuel Co.),170 NLRB No.178;TennesseeWheel and RubberCo, supra, Local 888etc (MiamiPlatingCo.),144 NLRB897. TheRespondents'brief cites cases such asUnitedBrotherhoodof Carpenters,etc. v.N L R.B.,286 F.2d 533 (C.A.D C.), andN.L.R.B v. Local 1016, United Brd. of Carpenters, 273F 2d 686 (C A. 2), inwhich courts have held that internationals werenot jointlyliable with thelocals for certain unlawful conduct.Those cases are clearly distinguishable,however,as the internationals therein did not control and participate in the21commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged inserious and extensive unfair labor practices in violation ofSection 8(b)(1)(A) of the Act, Ishall recommend that theRespondents cease and desist therefrom and from in anyothermanner restraining or coercing employees in theexerciseof their Section 7 rights,and take certainaffirmative action designed to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Holiday Press, a Division of Holiday Inns, Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Respondents are labor organizations within themeaning of Section 2(5) of the Act.3.By physically blocking access to the Employer's plantof cars in which nonstriking employees and other personswere seeking to enter the plant gates, by damaging blockedcars and assaulting a driver of one of the blocked cars, bythreatening to harm nonstrikers and their cars, and bychasing cars or other vehicles of nonstriking employees,damaging the cars and attempting to assault or assaultingthe employees, the Respondents have restrained andcoerced employees in the exercise of their rights guaranteedby Section 7 of the Act, in violation of Section 8(b)(1)(A) ofthe Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c)oftheAct,Ihereby issue the followingrecommended: 35ORDERThe Respondents, Lithographers and PhotoengraversInternational Union, AFL-CIO, CLC, and Memphis Local223,Lithographersand Photoengravers InternationalUnion, AFL-CIO, CLC, their officers, representatives, andagents, shall:1.Cease and desist from restraining or coercingemployees of Holiday Press, a Division of Holiday Inns,Inc., by physically blocking access to the plant of cars inwhich nonstriking employees and other persons are seekingto enter the plant gates; by damaging blocked cars orassaulting drivers of blocked cars; by threatening to harmunlawful conduct as the Respondent International did in the present case.33General Electric Company,CircuitProtective Devices Dept.,supra.34Coca-ColaBottlingWorks of Nashville, supra35 In the event no exceptions are filed asprovided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommended Order herein shall, as provided inSec. 102 48 of the Rules and Regulations,be adopted by the Board andbecome its findings,conclusions,and order,and all objections thereto shallbe deemed waived for all purposes. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDnonstrikers and their cars; by chasing cars or other vehiclesof nonstriking employees, damaging the cars or vehicles, orattempting to assault or assaulting the employees; or by inany other manner restraining or coercing said employees inthe exercise of their rights under the National LaborRelations Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Post in conspicuous places in the business offices,meeting halls, and other places where they customarily postnotices to their members, signed copies of the attachednoticemarked "Appendix." 36 Copies of said notice, onforms provided by the Regional Director for Region 26,after being duly signed by authorized representatives of theRespondents, shall be posted immediately upon receiptthereof, and be maintained by them for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to members are customarily posted. Reasonablesteps shall be taken by the Respondents to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Sign and mail sufficient copies of said notice to theRegional Director for Region 26 for posting by HolidayPress, a Division of HolidayInns,Inc., if willing, in allplaceswhere notices to its employees are customarilyposted.(c)Notify theRegionalDirector for Region 26, inwriting, within 20 days from the receipt of this Decision,what steps the Respondents have taken to complyherewith 37IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of Section 8(b)(1)(A) of theAct not specifically found herein.36 In the event that the Board'sOrder is enforced by a Judgment of a37 In the event that this recommended Order is adopted by the BoardUnited StatesCourtof Appeals,the words in the notice reading"Posted byafter exceptions have been filed, this provision shall be modified to read:Order of the National Labor Relations Board"shall be changed to read"NotifytheRegional Director for Region 26, in writing,within 20 days"Posted Pursuant to a Judgment of theUnited States Court of Appealsfrom the date of this Order,what steps the Respondents have taken toEnforcing an Order of the National Labor Relations Board"complyherewith."